OPINION.
I.
BOND, J.
(After stating the facts as above). — On the motion of respondent to dismiss this appeal only orne question is presented. Was the ordinance No. 25812, which purported to establish a maximum rate of charge for electrical service and provide other regulations which should govern the plaintiff in the conduct of its business, repealed when the Act of 1907 (R. S. *6001909, secs. 9568-69-70) was expressly repealed by section 139 of the Public Service Commission Act passed by the Legislature of 1913? [Laws 1913, p. 651, sec. 139.]

Charter Power.

This ordinance could only spring from one of two sources, i. e., the charter of the city, or the provisions of the grant of power to it contained in the Act of 1907. [R. S. 1909, secs. 9568-69-70.] Was it within ^le power vested in the city by its charter? Appellant pleaded no such authority in its amended answer in this case, but that does not exclude it from review, for the charter of St. Louis is judicially known to all courts. [Constitution, art. 9; sec. 21.] In the brief for appellant our attention is directed, as authority for the ordinance derivable from the city charter, to the following language. “To license, tax and regulate . . . telegraph companies or corporations . . . and all other business, trades, avocations or professions whatever.” [Charter of St. Louis, art. 3, sec. 26, cl. 5.]

*601
Regulatory Provisions.

*600This language of the charter of St. Louis was in judgment in this court where the point under review was the authority of.the city of St. Louis by force of that language, to pass an ordinance prescribing that “the lannual charg’e for the use of the telephone in the city of St. Louis shall not exceed fifty dollars.” The telephone company was fined $300' for violating that ordinance and appealed to this court. It was contended that the ordinance could be sustained under the language of the charter above quoted. It was ruled that the language in question afforded no warrant for the enactment of the ordinance fixing the rate for telephone service; that such power resided in the State, but had not been delegated to the city of St. Louis under the provisions of its charter to which the attention of the court was then directed, nor under its power to regulate the streets, nor under that given to it by the (‘ General Welfare Clause, ’ ’ and since such sa. power was *601not necessarily or fairly implied in or incident to any power expressly granted to the city, it was not exercisable by it. [City of St. Louis v. Bell Telephone Co., 96 Mo. 623.] The case cited has been a leading authority in this State since it was ruled, and is conclusive from a charter standpoint, as to the invalidity of the ordinance under review in so far as it attempted to establish a maximum rate of charge for the service of electric current. Indeed that is conceded in the brief of the learned counsel for the city, who insists, however, that the ordinance is sustainable as to those clauses and provisions which are termed “regulatory,” since these merely protect the public against any “improper or harmful manner in which the service might have been rendered,” and hence are within proper exercise of the j)olice power of the city.
We cannot assent to that view. An analysis of the various regulations contained in the ordinance discloses that each and all of them relate to the question of the price at which the plaintiff might sell its electric current and do not touch even remotely, upon the health, morals and welfare of the public, or the conservation of i'ts property, or upon any subject falling within the just protection of the police power of the dty. Take for instance the requirement of free meters; that was evidently designed to bring within the maximum rate all expense attendant upion securing the service of electricity. In other words it was the intention of the framers of the ordinance, that all meter cost should be absorbed in the amount prescribed in the maximum rate of charge. That regulation bore no possible relation to .any matter lying within the just domain of the police power. The same may be said 'to the regulation as to lamp renewals without cost to the consumer.
The other regulations related to restrictions upon the power of plaintiff to make contracts with its con-*602sinners for the purpose of securing the payment of its charges, such regulations are not only outside of the police power, but they are in contravention of the Constitution which guarantees to the citizens the right of freedom of contract as to any lawful subject-matter.
Our conclusion is that the regulations inserted in this ordinance were only intended to prevent the avoidance, in any way, of the maximum rate of charge prescribed, and were inserted in the ordinance, not for police purposes, but to insure that none of the appliances for the service of electric current should carry its cost to the users above nine and one-half cents per kilowatt hour. As the city had no power under its charter to fix any rate of charge for the use of electricity; it necessarily was without charter power to affect-the price at which it was sold to the public by regulatory provisions contrived solely to that end, for that would be pro tanto a fixing of the price, and this, as has been seen, it had no charter power to do. The result is, that the ordinance, under review cannot be-sustained as a valid exercise of any powers expressly or incidentally granted in the charter of St. Louis.
II.
"Was the ordinance in question -enacted within the scope of the powers delegated to the city of St. Louis by the act of the Legislature of 19071 [R. S. 1909, secs. 9568-69-70.]

Repeal of Statute: Ipso Facto Repeal of Ordinance.

The-act- of the Legislature approved March 17, 1913, known as the Public Service- Commission Act, relieves us from an answer to that inquiry. That act, among other things, in express terms repealed the three sections of the Revision of 1909 in which the original act of 1907 was bodily incorporated. [Laws 1913, p. 651, sec. 139.] The effect of this specific repeal of the sections of the Revised Statutes necessarily repealed any ordinance which the city of St. Louis might have *603enacted in pursuance of the power devolved upon it hy the repealed sections of the statute. This exact point was before this court in a recent case, where the court held in judgment whether an ordinance of the city of St. Louis was repealed by a repugnant act of the Legislature subsequently enacted.
The defendant in that case was charged with the violation of the ordinance prior to the statute. Despite that fact, this court speaking through 'Woodson, J., held that the defendant was properly discharged, adding,' “For the reason that the law is well settled in this State that the repeal of an ordinance pending a prosecution under its provisions operates to relieve the defendant unless it is otherwise provided in the act repealing* the ordinance,” [St. Louis v. Wortman, 213 Mo. l. c. 147-8; City of Kansas v. Clark, 68 Mo. 588.]
The present case is stronger,’ if possible, than the one just cited, for here the section of the statute upon which the 'Ordinances of the city of St. Louis was necessarily founded, were expressly and in terms repealed by the later act.
We therefore hold that the present appeal being resolved into an effort to reverse a judgment which enjoined as to this respondent an abrogated ordinance, presents no question for review by us and-the appeal takpn herein is accordingly dismissed.
Lamm, G. J., Graves, Brown, Walker and Woodson, JJ., concur in result and in paragraph two, in an opinion by Graves, J; Faris, J., concurs in result.